UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2012 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Palmer Square SSI Alternative Income Fund (Institutional Class: PSCIX) (Investor Class: PSCAX) SEMI-ANNUAL REPORT September 30, 2012 www.palmersquarecap.com Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Statement of Cash Flows 14 Financial Highlights 15 Notes to Financial Statements 17 Supplemental Information 24 Expense Example 25 This report and the financial statements contained herein are provided for the general information of the shareholders of the Palmer Square SSI Alternative Income Fund.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS As of September 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS – 0.7% CONSUMER DISCRETIONARY – 0.7% Callaway Golf Co. $ Sonic Automotive, Inc. - Class A TOTAL COMMON STOCKS (Cost $1,217,243) Principal Amount CORPORATE BONDS – 53.6% $ Air Lease Corp. 3.875%, 12/1/20181, 2, 3 Alere, Inc. 3.000%, 5/15/20161 American Equity Investment Life Holding Co. 5.250%, 12/6/20291, 2, 4 Amtrust Financial Services, Inc. 5.500%, 12/15/20211, 2, 3 Cadence Design Systems, Inc. 2.625%, 6/1/20151, 3 Callaway Golf Co. 3.750%, 8/15/20191, 2, 4 CBIZ, Inc. 4.875%, 10/1/20151, 2, 3 Cemex S.A.B. de C.V. (Mexico) 4.875%, 3/15/20151, 3 CenterPoint Energy, Inc. 0.000%, 9/15/20291, 4, 5 Chart Industries, Inc. 2.000%, 8/1/20181 Ciena Corp. 3.750%, 10/15/20181, 2, 3 Covanta Holding Corp. 3.250%, 6/1/20141, 3 Cubist Pharmaceuticals, Inc. 2.500%, 11/1/20171 DFC Global Corp. 3.250%, 4/15/20171, 2, 3 DR Horton, Inc. 2.000%, 5/15/20141 DryShips, Inc. (Marshall Islands) 5.000%, 12/1/20141 Electronic Arts, Inc. 0.750%, 7/15/20161 Endo Health Solutions, Inc. 1.750%, 4/15/20151 1 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2012 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) $ Exelixis, Inc. 4.250%, 8/15/20191 $ Forest City Enterprises, Inc. 4.250%, 8/15/20181, 3, 4 General Cable Corp. 4.500%, 11/15/20291, 3, 5 Greenbrier Cos., Inc. 3.500%, 4/1/20181, 3 GT Advanced Technologies, Inc. 3.000%, 10/1/20171 Hawaiian Holdings, Inc. 5.000%, 3/15/20161, 3 Hertz Global Holdings, Inc. 5.250%, 6/1/20141 Hornbeck Offshore Services, Inc. 1.500%, 9/1/20191, 2 Horsehead Holding Corp. 3.800%, 7/1/20171, 3 Illumina, Inc. 0.250%, 3/15/20161, 2 Isis Pharmaceuticals, Inc. 2.750%, 10/1/20191, 2 Jefferies Group, Inc. 3.875%, 11/1/20291, 4 JetBlue Airways Corp. 6.750%, 10/15/20391, 4 Kaiser Aluminum Corp. 4.500%, 4/1/20151, 3 KKR Financial Holdings LLC 7.500%, 1/15/20171, 3 Knight Capital Group, Inc. 3.500%, 3/15/20151, 3 Lennar Corp. 2.750%, 12/15/20201, 2, 3, 4 Level 3 Communications, Inc. 7.000%, 3/15/20151 Liberty Interactive LLC 3.250%, 3/15/20311, 3, 4 LifePoint Hospitals, Inc. 3.500%, 5/15/20141, 3 Live Nation Entertainment, Inc. 2.875%, 7/15/20271, 3, 4 Medicines Co. 1.375%, 6/1/20171, 2 2 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2012 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) $ MGM Resorts International 4.250%, 4/15/20151 $ Microchip Technology, Inc. 2.125%, 12/15/20371 Micron Technology, Inc. 1.500%, 8/1/20311, 4 National Financial Partners Corp. 4.000%, 6/15/20171, 3 Newpark Resources, Inc. 4.000%, 10/1/20171, 3 Novellus Systems, Inc. 2.625%, 5/15/20411 Peabody Energy Corp. 4.750%, 12/15/20411, 3, 4 PHH Corp. 4.000%, 9/1/20141, 3 6.000%, 6/15/20171, 3 Regis Corp. 5.000%, 7/15/20141, 3 Ryland Group, Inc. 1.625%, 5/15/20181 SBA Communications Corp. 4.000%, 10/1/20141, 3 Standard Pacific Corp. 1.250%, 8/1/20321, 3, 4 Sterlite Industries India Ltd. (India) 4.000%, 10/30/20141 Sunrise Senior Living, Inc. 5.000%, 4/1/20411, 3 Take-Two Interactive Software, Inc. 1.750%, 12/1/20161, 2, 3 Toll Brothers Finance Corp. 0.500%, 9/15/20321, 2, 4 VeriSign, Inc. 3.250%, 8/15/20371 Virgin Media, Inc. 6.500%, 11/15/20161, 3 Vishay Intertechnology, Inc. 2.250%, 6/1/20421, 2 WebMD Health Corp. 2.500%, 1/31/20181 WESCO International, Inc. 6.000%, 9/15/20291, 4 Western Refining, Inc. 5.750%, 6/15/20141 3 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2012 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) $ Wright Medical Group, Inc. 2.000%, 8/15/20171, 2 $ XM Satellite Radio, Inc. 7.000%, 12/1/20141, 2 TOTAL CORPORATE BONDS (Cost $82,736,747) Number of Shares PREFERRED STOCKS – 33.0% CONSUMER DISCRETIONARY – 1.8% Beazer Homes USA, Inc. 7.500%, 7/15/20151, 3 Interpublic Group of Cos., Inc. 5.250%, 12/31/20491, 3, 4 CONSUMER STAPLES – 2.3% Bunge Ltd. (Bermuda) 4.875%, 12/31/20491, 3 Universal Corp. 6.750%, 12/31/20491, 4 ENERGY – 5.9% Chesapeake Energy Corp. 5.750%, 12/31/20491, 2 Energy XXI Bermuda Ltd. (Bermuda) 5.625%, 12/31/20491, 3 Goodrich Petroleum Corp. 5.375%, 12/31/20491 Petroquest Energy, Inc. 6.875%, 12/31/20491, 3 Sanchez Energy Corp. 4.875%, 12/31/20491, 2 SandRidge Energy, Inc. 7.000%, 12/31/20491, 3 FINANCIALS – 15.7% 2009 Dole Food Automatic Common Exchange Security Trust 7.000%, 11/1/20121, 2, 3 Alexandria Real Estate Equities, Inc. 7.000%, 12/31/20491, 3 4 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2012 (Unaudited) Number of Shares Value PREFERRED STOCKS (Continued) FINANCIALS (Continued) AMG Capital Trust II 5.150%, 10/15/20371, 3 $ AngloGold Ashanti Holdings Finance PLC (Isle of Man) 6.000%, 8/9/20131 Aspen Insurance Holdings Ltd. (Bermuda) 5.625%, 12/31/20491, 3 Bank of America Corp. 7.250%, 12/31/20491, 3 Citigroup, Inc. 7.500%, 12/15/20121, 3 Forest City Enterprises, Inc. 7.000%, 12/31/20491, 3, 4 Health Care REIT, Inc. 6.500%, 12/31/20491, 3 KeyCorp 7.750%, 12/31/20491, 3 MetLife, Inc. 5.000%, 9/4/20131, 3 Oriental Financial Group, Inc. (Puerto Rico) 8.750%, 12/31/20491, 2 Synovus Financial Corp. 8.250%, 5/15/20131, 3 Wintrust Financial Corp. 7.500%, 12/15/20131, 3 5.000%, 12/31/20491, 3 HEALTH CARE – 3.6% Alere, Inc. 3.000%, 12/31/20491, 3 HealthSouth Corp. 6.500%, 12/31/20491, 3 Omnicare Capital Trust II 4.000%, 6/15/20331, 3, 4 INDUSTRIALS – 2.1% 2010 Swift Mandatory Common Exchange Security Trust 6.000%, 12/31/20131, 2, 3 Continental Airlines Finance Trust II 6.000%, 11/14/20301, 3, 4 5 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2012 (Unaudited) Number of Shares Value PREFERRED STOCKS (Continued) INDUSTRIALS (Continued) United Technologies Corp. 7.500%, 8/1/20151 $ INFORMATION TECHNOLOGY – 1.0% Unisys Corp. 6.250%, 3/1/20141 MATERIALS – 0.3% Thompson Creek Metals Co., Inc. (Canada) 6.500%, 5/15/20151, 3 TELECOMMUNICATION SERVICES – 0.3% Iridium Communications, Inc. 7.000%, 12/31/20491, 2 TOTAL PREFERRED STOCKS (Cost $51,660,567) TOTAL INVESTMENTS – 87.3% (Cost $135,614,557) Other Assets in Excess of Liabilities – 12.7% TOTAL NET ASSETS – 100.0% $ SECURITIES SOLD SHORT – (48.8)% COMMON STOCKS – (48.8)% CONSUMER DISCRETIONARY – (8.8)% ) Beazer Homes USA, Inc.* ) ) Callaway Golf Co. ) ) CBS Corp. - Class B ) ) DR Horton, Inc. ) ) Interpublic Group of Cos., Inc. ) ) Lennar Corp. - Class A ) ) Live Nation Entertainment, Inc.* ) ) MGM Resorts International* ) ) Regis Corp. ) ) Ryland Group, Inc. ) ) Sirius XM Radio, Inc.* ) ) Sonic Automotive, Inc. - Class A ) ) Standard Pacific Corp.* ) ) Time Warner Cable, Inc. ) ) Time Warner, Inc. ) ) Toll Brothers, Inc.* ) ) Viacom, Inc. - Class B ) 6 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2012 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) CONSUMER DISCRETIONARY (Continued) ) Virgin Media, Inc. $ ) ) CONSUMER STAPLES – (1.8)% ) Bunge Ltd. ) ) Dole Food Co., Inc.* ) ) Universal Corp. ) ) ENERGY – (5.6)% ) Chesapeake Energy Corp. ) ) Energy XXI Bermuda Ltd. (Bermuda) ) ) Goodrich Petroleum Corp.* ) ) Hornbeck Offshore Services, Inc.* ) ) Newpark Resources, Inc.* ) ) Peabody Energy Corp. ) ) Petroquest Energy, Inc.* ) ) Sanchez Energy Corp. ) ) SandRidge Energy, Inc.* ) ) Western Refining, Inc. ) ) FINANCIALS – (11.0)% ) Affiliated Managers Group, Inc.* ) ) Alexandria Real Estate Equities, Inc. - REIT ) ) American Equity Investment Life Holding Co. ) ) Amtrust Financial Services, Inc. ) ) Aspen Insurance Holdings Ltd. (Bermuda) ) ) Bank of America Corp. ) ) Citigroup, Inc. ) ) DFC Global Corp.* ) ) Forest City Enterprises, Inc. - Class A* ) ) Health Care REIT, Inc. - REIT ) ) Jefferies Group, Inc. ) ) KeyCorp ) ) KKR Financial Holdings LLC ) ) Knight Capital Group, Inc. - Class A* ) ) MetLife, Inc. ) ) National Financial Partners Corp.* ) ) Oriental Financial Group, Inc. (Puerto Rico) ) ) PHH Corp.* ) ) Synovus Financial Corp. ) 7 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2012 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) FINANCIALS (Continued) ) Wintrust Financial Corp. $ ) ) HEALTH CARE – (4.7)% ) Alere, Inc.* ) ) Cubist Pharmaceuticals, Inc.* ) ) Endo Health Solutions, Inc.* ) ) Exelixis, Inc.* ) ) HealthSouth Corp.* ) ) Illumina, Inc.* ) ) Isis Pharmaceuticals, Inc.* ) ) LifePoint Hospitals, Inc.* ) ) Medicines Co.* ) ) Omnicare, Inc. ) ) Sunrise Senior Living, Inc.* ) ) Wright Medical Group, Inc.* ) ) INDUSTRIALS – (6.7)% ) Air Lease Corp.* ) ) CBIZ, Inc.* ) ) Chart Industries, Inc.* ) ) Covanta Holding Corp. ) ) DryShips, Inc. (Greece)* ) ) General Cable Corp.* ) ) Greenbrier Cos., Inc.* ) ) Hawaiian Holdings, Inc.* ) ) Hertz Global Holdings, Inc.* ) ) JetBlue Airways Corp.* ) ) Swift Transportation Co.* ) ) United Continental Holdings, Inc.* ) ) United Technologies Corp. ) ) WESCO International, Inc.* ) ) INFORMATION TECHNOLOGY – (6.8)% ) Cadence Design Systems, Inc.* ) ) Ciena Corp.* ) ) Electronic Arts, Inc.* ) ) GT Advanced Technologies, Inc.* ) ) Lam Research Corp.* ) ) Microchip Technology, Inc. ) 8 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2012 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) INFORMATION TECHNOLOGY (Continued) ) Micron Technology, Inc.* $ ) ) Take-Two Interactive Software, Inc.* ) ) Unisys Corp.* ) ) VeriSign, Inc.* ) ) Vishay Intertechnology, Inc.* ) ) WebMD Health Corp.* ) ) MATERIALS – (1.7)% ) AngloGold Ashanti Ltd. - ADR (South Africa) ) ) Cemex S.A.B. de C.V. - ADR (Mexico)* ) ) Horsehead Holding Corp.* ) ) Kaiser Aluminum Corp. ) ) Sterlite Industries India Ltd. - ADR (India) ) ) Thompson Creek Metals Co., Inc.* ) ) TELECOMMUNICATION SERVICES – (1.7)% ) Iridium Communications, Inc.* ) ) Level 3 Communications, Inc.* ) ) SBA Communications Corp. - Class A* ) ) TOTAL SECURITIES SOLD SHORT (Proceeds $76,063,409) $ ) ADR – American Depository Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 Convertible security. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 3 All or a portion of this security is segregated as collateral for securities sold short. The aggregate value of segregated securities is $91,910,747. 4 Callable. 5 Variable, floating or step rate security. See accompanying Notes to Financial Statements. 9 Palmer Square SSI Alternative Income Fund SUMMARY OF INVESTMENTS As of September 30, 2012 (Unaudited) Security Type/Sector Percent of Total Net Assets Corporate Bonds 53.6% Preferred Stocks Financials 15.7% Energy 5.9% Health Care 3.6% Consumer Staples 2.3% Industrials 2.1% Consumer Discretionary 1.8% Information Technology 1.0% Materials 0.3% Telecommunication Services 0.3% Total Preferred Stocks 33.0% Common Stocks Consumer Discretionary 0.7% Total Investments 87.3% Other Assets in Excess of Liabilities 12.7% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 10 Palmer Square SSI Alternative Income Fund STATEMENT OF ASSETS AND LIABILITIES As of September 30, 2012 (Unaudited) Assets: Investments, at value (cost $135,614,557) $ Cash Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Prepaid offering costs Total assets Liabilities: Securities sold short, at value (proceeds $76,063,409) Payables: Investment securities purchased Due to Advisor Shareholder servicing fees (Note 6) Distribution fees - Class A (Note 7) Due to Subadvisor Dividends on securities sold short Administration fees Fund accounting fees Transfer agent fees and expenses Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized gain on investments and securities sold short Net unrealized appreciation (depreciation) on: Investments Securities sold short ) Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares outstanding Redemption price Maximum sales charge (5.75%* of offering price) Maximum offering price to public $ Class I Shares: Net assets applicable to shares outstanding $ Shares outstanding Redemption price $ * On sales of $50,000 or more, the sales charge will be reduced. See accompanying Notes to Financial Statements. 11 Palmer Square SSI Alternative Income Fund STATEMENT OF OPERATIONS For the Period May 25, 2012* to September 30, 2012 (Unaudited) Investment Income: Dividends $ Interest Total investment income Expenses: Subadvisory fees Dividends on securities sold short Advisory fees Interest expense Administration fees Fund accounting fees Transfer agent fees and expenses Offering cost Custody fees Registration fees Miscellaneous Audit fees Legal fees Shareholder servicing fees (Note 6) Shareholder reporting fees Trustees' fees and expenses Chief Compliance Officer fees Distribution fees - Class A (Note 7) Insurance fees Total expenses Advisory fees waived ) Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments and Securities Sold Short: Net realized gain (loss) on: Investments Securities sold short ) Net realized gain Net change in unrealized appreciation/depreciation on: Investments Securities sold short ) Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments and securities sold short Net Increase in Net Assets from Operations $ * Commencement of operations. See accompanying Notes to Financial Statements. 12 Palmer Square SSI Alternative Income Fund STATEMENT OF CHANGES IN NET ASSETS For the Period May 25, 2012* to September 30, 2012 (Unaudited) Increase (Decrease) in Net Assets from: Operations: Net investment income $ Net realized gain on investments and securities sold short Net change in unrealized appreciation/depreciation on investments and securities sold short Net increase in net assets resulting from operations Capital Transactions: Net proceeds from shares sold: Class A Class I Capital issued in connection with reorganization of private fund (Note 1) Reinvestment of distributions: Class A - Class I - Cost of shares redeemed: Class A ) Class I ) Net increase from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment income $ Capital Share Transactions: Shares sold: Class A Class I Shares issued in connection with reorganization of private fund (Note 1) Reinvestment of distributions: Class A - Class I - Shares redeemed: Class A ) Class I ) Net increase from capital share transactions * Commencement of operations. See accompanying Notes to Financial Statements. 13 Palmer Square SSI Alternative Income Fund STATEMENT OF CASH FLOWS For the Period May 25, 2012* to September 30, 2012 (Unaudited) Increase/(Decrease) in Cash Cash flows provided by/ (used for) operating activities: Net Increase in net assets resulting from operations $ Adjustments to reconcile net decrease in net assets from operations to net cash used for operating activities: Purchase of investment securities ) Proceeds from sale of investment securities Proceeds from short sale Closed short transactions ) Increase in dividends and interest receivables ) Increase in receivables for investment securities sold ) Increase in other assets ) Increase in payables for investment securities purchased Increase in dividends on securities sold short payables Increase in Due to Advisor and Subadvisor Increase in accrued expenses Net realized gain on investments and securities sold short ) Net change in unrealized appreciation/depreciation on investments and securities sold short ) Net cash used for operating activities Cash flows provided by / (used for) financing activities: Proceeds from sale of shares Redemption of shares ) Net cash provided by financing activities Net Increase in Cash Cash: Beginning balance - Ending balance $ Non cash financing activities not included herein consist of $159,793,680 issued in exchange for the net assets of a private fund (Note 1). * Commencement of operations. See accompanying Notes to Financial Statements. 14 Palmer Square SSI Alternative Income Fund FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout the period. For the Period May 25, 2012* to September 30, 2012 (Unaudited) Net asset value, beginning of period $ Income from Investment Operations: Net investment income1 Net realized and unrealized gain on investments Total from investment operations Net asset value, end of period $ Total return2 % 3 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % 4, 5 After fees waived and expenses absorbed % 4, 5 Ratio of net investment income to average net assets: Before fees waived and expenses absorbed % 4, 6 After fees waived and expenses absorbed % 4, 6 Portfolio turnover rate 5 % 3 * Commencement of operations. 1 Based on average shares outstanding for the period. 2 Does not include payment of maximum sales charge of 5.75%.If the sales charges were included, total return would be lower.The return includes Rule 12b-1 fees of up to 0.25% and does not reflect the deduction of taxes that a shareholder would pay on the redemption of Fund shares. 3 Not annualized. 4 Annualized. 5 Includes dividends on securities sold short, broker expense and shareholder servicing fees. If these expenses were excluded, the ratio of expenses to average net assets before fees waived would have been 1.88%; the ratio of expenses to average net assets after fees waived would have been 1.74%. 6 Includes dividends on securities sold short, broker expense and shareholder servicing fees. If these expenses were excluded, the ratio of net investment income to average net assets before fees waived would have been 1.59%; the ratio of net investment income to average net assets after fees waived would have been 1.73%. See accompanying Notes to Financial Statements. 15 Palmer Square SSI Alternative Income Fund FINANCIAL HIGHLIGHTS Class I Per share operating performance. For a capital share outstanding throughout the period. For the Period May 25, 2012* to September 30, 2012 (Unaudited) Net asset value, beginning of period $ Income from Investment Operations: Net investment income1 Net realized and unrealized gain on investments Total from investment operations Net asset value, end of period $ Total return2 % 3 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % 4, 5 After fees waived and expenses absorbed % 4, 5 Ratio of net investment income to average net assets: Before fees waived and expenses absorbed % 4, 6 After fees waived and expenses absorbed % 4, 6 Portfolio turnover rate 5 % 3 * Commencement of operations. 1 Based on average shares outstanding for the period. 2 The return includes Rule 12b-1 fees of up to 0.25% and does not reflect the deduction of taxes that a shareholder would pay on the redemption of Fund shares. 3 Not annualized. 4 Annualized. 5 Includes dividends on securities sold short, broker expense and shareholder servicing fees. If these expenses were excluded, the ratio of expenses to average net assets before fees waived would have been 1.63%; the ratio of expenses to average net assets after fees waived would have been 1.49%. 6 Includes dividends on securities sold short, broker expense and shareholder servicing fees. If these expenses were excluded, the ratio of net investment income to average net assets before fees waived would have been 1.84%; the ratio of net investment income to average net assets after fees waived would have been 1.98%. See accompanying Notes to Financial Statements. 16 Palmer Square SSI Alternative Income Fund NOTES TO FINANCIAL STATEMENTS September 30, 2012 (Unaudited) Note 1 – Organization Palmer Square SSI Alternative Income Fund (the ‘‘Fund’’) was organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund’s primary investment objective is to seek income and absolute return.The Fund commenced investment operations on May 25, 2012, with two classes of shares, Class A and Class I. The Fund commenced operations on May 25, 2012, prior to which its only activity was the receipt of a $2,500 investment from principals of the Fund’s advisor and a $159,793,680 transfer of Class I shares of the Fund in exchange for the net assets of the SSI Hedged Convertible Income Fund, L.P., a California limited partnership (the “Partnership”). This exchange was nontaxable, whereby the Fund issued 15,979,368shares for the net assets of the Partnership on May 29, 2012. Cash and the investment portfolio of the Partnership with a fair value of $130,118,269 on long securities and $69,056,585 on short sales (identified cost of investment transferred were $122,651,515 on long securities and $67,457,372 on short sales) were the primary assets received by the Fund. For financial reporting purposes, assets received and shares issued by the Fund were recorded at fair value; however, the cost basis of the investments received from the Partnership was carried forward to align ongoing reporting of the Fund’s realized and unrealized gains and losses with amount distributable to shareholders for tax purposes. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets generally are valued at their market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. 17 Palmer Square SSI Alternative Income Fund NOTES TO FINANCIAL STATEMENTS - Continued September 30, 2012 (Unaudited) (b) Short Sales Short sales are transactions under which the Fund sells a security it does not own.To complete such a transaction, the Fund must borrow the security to make delivery to the buyer.The Fund then is obligated to replace the security borrowed by purchasing the security at the market price at the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Fund.Until the security is replaced, the Fund is required to pay the lender amounts equal to dividend or interest that accrue during the period of the loan which is recorded as an expense.To borrow the security, the Fund also may be required to pay a premium or an interest fee, which are recorded as interest expense.The proceeds of the short sale will be retained by the broker, to the extent necessary to meet margin requirements, until the short position is closed out.A gain, limited to the price at which the Fund sells the security short, or a loss, potentially unlimited in size, will be recognized upon the closing of a short sale.The Fund may not always be able to borrow a security or to close out a short position at a particular time or at an acceptable price.If the price of the borrowed security increases between the date of the short sale and the date on which the Fund replaces the security, the Fund will experience a loss.The Fund’s loss on a short sale is limited only by the maximum attainable price of the security (which could be limitless) less the price the Fund paid for the security at the time it was borrowed. (c) Preferred Stocks Preferred stocks are a class of stock having a preference over common stock as to the payment of dividends and the recovery of investment in the event a company is liquidated, although preferred stock is usually subordinate to the debt securities of the issuer. Preferred stock typically does not possess voting rights and its market value may change based on changes in interest rates. If interest rates rise, the fixed dividend on preferred stocks may be less attractive, causing the price of preferred stocks to decline. Preferred stock may have mandatory sinking fund provisions, as well as call/redemption provisions prior to maturity, a negative feature when interest rates decline. (d) Investment Transactions, Investment Income and Expenses Investment transactions are accounted for on the trade date.Realized gains and losses on investments are determined on the identified cost basis.Dividend income is recorded net of applicable withholding taxes on the ex-dividend date and interest income is recorded on an accrual basis.Withholding taxes on foreign dividends have been provided for in accordance with the company’s understanding of the applicable country’s tax rules and rates.Discounts or premiums on debt securities are accreted or amortized to interest income over the lives of the respective securities using the effective interest method.Expenses incurred by the Trust with respect to more than one fund are allocated in proportion to the net assets of each fund except where allocation of direct expenses to each fund or an alternative allocation method can be more appropriately made. The Fund incurred offering costs of approximately $77,716, which are being amortized over a one-year period from May 25, 2012 (commencement of operations). In conjunction with the use of short sales the Fund may be required to maintain collateral in various forms.At September 30, 2012 such collateral is denoted in the Fund’s Schedule of Investments. (e) Federal Income Taxes The Fund intends to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its net investment income and any net realized gains to its shareholders.Therefore, no provision is made for federal income or excise taxes.Due to the timing of dividend distributions and the differences in accounting for income and realized gains and losses for financial statement and federal income tax purposes, the fiscal year in which amounts are distributed may differ from the year in which the income and realized gains and losses are recorded by the Fund. 18 Palmer Square SSI Alternative Income Fund NOTES TO FINANCIAL STATEMENTS - Continued September 30, 2012 (Unaudited) The Regulated Investment Company Modernization Act of 2010 (the "Act") was signed into law on December 22, 2010. The Act made changes to a number of the federal income and excise tax provisions impacting regulated investment companies ("RICs"), including simplification provisions on asset diversification and qualifying income tests, provisions aimed at preserving the character of the distributions made by the RIC and coordination of the income and excise tax distribution requirements, and provisions for allowing unlimited years carry forward for capital losses. In general, the provisions of the Act were effective for taxable years beginning after December 22, 2010, the date of enactment. Accounting for Uncertainty in Income Taxes (the “Income Tax Statement”) requires an evaluation of tax positions taken (or expected to be taken) in the course of preparing a Fund’s tax returns to determine whether these positions meet a “more-likely-than-not” standard that, based on the technical merits, have a more than fifty percent likelihood of being sustained by a taxing authority upon examination.A tax position that meets the “more-likely-than-not” recognition threshold is measured to determine the amount of benefit to recognize in the financial statements.The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statements of Operations. The Income Tax Statement requires management of the Funds to analyze tax positions taken in the prior three open tax years, if any, and tax positions expected to be taken in the Fund’s current tax year, as defined by the IRS statute of limitations for all major jurisdictions, including federal tax authorities and certain state tax authorities.As of and during the period ended September 30, 2012, the Fund did not have a liability for any unrecognized tax benefits.The Fund has no examination in progress and is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. (f) Distributions to Shareholders The Fund will make distributions of net investment income and capital gains, if any, at least annually.Distributions to shareholders are recorded on the ex-dividend date.The amount and timing of distributions are determined in accordance with federal income tax regulations, which may differ from GAAP. The character of distributions made during the year from net investment income or net realized gains may differ from the characterization for federal income tax purposes due to differences in the recognition of income, expense and gain (loss) items for financial statement and tax purposes.Where appropriate, reclassifications between net asset accounts are made for such differences that are permanent in nature. Note 3 – Investment Advisory and Other Agreements The Trust, on behalf of the Fund, entered into an Investment Advisory Agreement (the “Agreement”) with Palmer Square Capital Management LLC (the “Advisor”).Under the terms of the Agreement, the Fund pays a monthly investment advisory fee to the Advisor at the annual rate of 0.35% of the Fund’s average daily net assets.The Trust, on behalf of the Fund, has also entered into a Sub-Advisory Agreement with SSI Investment Management, Inc. (the “Sub-Advisor”).The Fund’s Advisor and Sub-Advisor have contractually agreed to waive its fees and/or pay for expenses of the Fund to ensure that total annual fund operating expenses (excluding any shareholder servicing plan fees, front-end or contingent deferred loads, taxes, leverage interest, brokerage commissions, dividend or interest expenses on short sales, acquired fund fees and expenses as determined in accordance with Form N1-A, expenses incurred in connection with any merger or reorganization, and extraordinary expense such as litigation) do not exceed 1.74% and 1.49% of the average daily net assets of the Fund's Class A shares and Class I shares, respectively.The expense limitation agreement has been structured so that the Advisor will first be required to waive an amount up to its entire management fee (0.35%) before the Sub-Advisor will be required to waive its fee or absorb Fund operating expenses that exceed the amount of the Advisor’s fee.This agreement is effective until April 30, 2013 and is subject thereafter to annual re-approval of the agreement by the Advisor, Sub- 19 Palmer Square SSI Alternative Income Fund NOTES TO FINANCIAL STATEMENTS - Continued September 30, 2012 (Unaudited) Advisor, and the Trust’s Board of Trustees.This agreement may be terminated with the consent of the Trust’s Board of Trustees. For the period May 25, 2012 (commencement of operations) through September 30, 2012, the Advisor waived $79,613 of its advisory fees and the Sub-Advisor waived none of its sub-advisory fees.The Advisor and Sub-Advisor may recover from the Fund fees and/or expenses previously waived and/or absorbed, if the Fund’s expense ratio, including the recovered expenses, falls below any current expense limit.The Advisor and Sub-Advisor are permitted to seek reimbursement from the Fund for a period three fiscal years following the fiscal year in which such reimbursements occurred.At September 30, 2012, the amount of these potentially recoverable expenses was $79,613. Grand Distribution Services, LLC (“GDS”) serves as the Fund’s distributor; UMB Fund Services, Inc. (“UMBFS”), an affiliate of GDS, serves as the Fund’s fund accountant and co-administrator; and Mutual Fund Administration Corporation (“MFAC”) serves as the Fund’s other co-administrator.UMBFS also serves as the Fund’s transfer agent.JP Morgan Chase Bank, N.A. (“JPM”) serves as the Fund’s custodian. For the period May 25, 2015 (commencement of operations) through September 30, 2012, the Fund’s distributor retained no commissions. Certain trustees and officers of the Trust are employees of UMBFS or MFAC.The Fund does not compensate trustees and officers affiliated with the Fund’s co-administrators.For the period May 25, 2012 (commencement of operations) through September 30, 2012, the Fund’s allocated fees incurred for Trustees who are not affiliated with the Fund’s co-administrators are reported on the Statement of Operations. Cipperman & Co. provides Chief Compliance Officer (“CCO”) services to the Trust.The Fund’s allocated fees incurred for CCO services for the period May 25, 2012 (commencement of operations) through September 30, 2012 are reported on the Statement of Operations. Note 4 – Federal Income Taxes At September 30, 2012, the cost of securities and proceeds from securities sold short on a tax basis and gross unrealized appreciation and (depreciation) on investments and securities sold short for federal income tax purposes were as follows: Cost of investments $ Proceeds from securities sold short $ ) Gross unrealized appreciation $ Gross unrealized depreciation ) Net appreciation on investments and securities sold short $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Note 5 – Investment Transactions For the period May 25, 2012 (commencement of operations) through September 30, 2012, purchases and sales of investments, excluding short-term investments and securities sold short, were $165,418,964 and $30,302,108, respectively. 20 Palmer Square SSI Alternative Income Fund NOTES TO FINANCIAL STATEMENTS - Continued September 30, 2012 (Unaudited) Note 6 – Shareholder Servicing Plan The Trust, on behalf of the Fund, has adopted a Shareholder Servicing Plan to pay a fee at an annual rate of up to 0.25% of average daily net assets of shares serviced by shareholder servicing agents who provide administrative and support services to their customers. For the period May 25, 2012 (commencement of operations) through September 30, 2012 shareholder servicing fees incurred are disclosed on the Statement of Operations. Note 7 – Distribution Plan The Trust, on behalf of the Fund, has adopted a Distribution Plan (the “Plan”) pursuant to Rule 12b-1 under the 1940 Act that allows the Fund to pay distribution fees for the sale and distribution of its Class A shares.The Plan provides for the payment of distribution fees at the annual rate of up to 0.25% of average daily net assets attributable to Class A shares. For the period May 25, 2012 (commencement of operations) through September 30, 2012, distribution fees incurred with respect to Class A shares are disclosed on the Statement of Operations. Note 8 – Indemnifications In the normal course of business, the Fund enters into contracts that contain a variety of representations which provide general indemnifications.The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred.However, the Fund expects the risk of loss to be remote. Note 9 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based 21 Palmer Square SSI Alternative Income Fund NOTES TO FINANCIAL STATEMENTS - Continued September 30, 2012 (Unaudited) on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy.In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. In addition, the Fund has adopted Accounting Standards Update No. 2011-04 Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs which amends Fair Value Measurements and Disclosures to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards.Enhanced disclosure is required to detail any transfers in to and out of Level 1 and Level 2 measurements and Level 2 and Level 3 measurements and the reasons for the transfers. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of September 30, 2012, in valuing the Fund’s assets carried at fair value: Level 1 Level 2 Level 3** Total Assets Investments Common Stocks* $ $
